Order entered January 13, 2014




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-13-00236-CR

                                    OTIS GARDNER, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                         On Appeal from the 204th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F10-56220-Q

                                              ORDER

           On November 13, 2013, this Court adopted the trial court’s findings that appellant desires
to pursue the appeal and that he is indigent and represented by court-appointed counsel J. Daniel
Oliphant. We ordered appellant to file his brief by December 27, 2013. To date, appellant has
not filed his brief, nor has counsel communicated with the Court regarding the brief.
           Accordingly, this Court ORDERS appellant to file his brief by JANUARY 30, 2014. If
the brief is not filed by the date, we will order J. Daniel Oliphant removed as appellant’s
appointed attorney of record and will order the trial court to appoint new counsel to represent
appellant in this appeal.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Lena Levario, Presiding Judge, 204th Judicial District Court, and to counsel for all
parties.
                                                         /s/   DAVID EVANS
                                                               JUSTICE